                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 KATRINA LOUISE K.,                                )
                                                   )
                Plaintiff,                         )
                                                   )        Case No. 18-CV-208-JFJ
 v.                                                )
                                                   )
 ANDREW M. SAUL,                                   )
 Commissioner of Social Security,                  )
                                                   )
                Defendant.                         )

                                     OPINION AND ORDER

       Plaintiff Katrina Louise K. seeks judicial review of the decision of the Commissioner of the

Social Security Administration denying her claims for disability insurance benefits under Titles II

and XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 416(i), 423, and 1382c(a)(3). In

accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United

States Magistrate Judge. For reasons explained below, the Court reverses the Commissioner’s

decision denying benefits. Any appeal of this decision will be directly to the Tenth Circuit Court of

Appeals.

I.     Standard of Review

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citing Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994)). “A decision is not based on substantial evidence if it is overwhelmed by other evidence

in the record or if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart, 365 F.3d

1208, 1214 (10th Cir. 2004). The Court must “meticulously examine the record as a whole,
including anything that may undercut or detract from the ALJ’s findings in order to determine if the

substantiality test has been met.” Grogan, 399 F.3d at 1261 (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). The Court may neither re-weigh the evidence nor substitute its

judgment for that of the Commissioner. See Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir.

2005). Even if the Court might have reached a different conclusion, the Commissioner’s decision

stands so long as it is supported by substantial evidence. See White v. Barnhart, 287 F.3d 903, 908

(10th Cir. 2002).

II.    Procedural History and ALJ’s Decision

       Plaintiff, then a 39-year-old female, protectively applied for Title II benefits on October 9,

2014, and filed for Title XVI benefits on October 28, 2014, alleging in both applications a disability

onset date of May 15, 2014. R. 18, 248-258. Plaintiff met the insured status requirements of the

Act through December 31, 2018. R. 19, 20. Plaintiff listed the conditions preventing her from

working as depression with crying spells and suicidal thoughts; anxiety, including panic attacks and

trouble sleeping; post-traumatic stress disorder (“PTSD”); and bipolar disorder with racing thoughts.

R. 306.    Plaintiff’s claims for benefits were denied initially on January 29, 2015, and on

reconsideration on March 13, 2015. R. 62-85; 88-111. Plaintiff then requested a hearing before an

Administrative Law Judge (“ALJ”), and the ALJ held the hearing on December 14, 2016. R. 33-

53. The ALJ issued a decision on December 23, 2016, finding at step five that Plaintiff was not

disabled because she could perform other work. R. 15-28. The Appeals Council denied review,

and Plaintiff appealed. R. 1-3; ECF No. 2.

       The ALJ found that Plaintiff met the insured status requirements of the Act through

December 31, 2018, and that she had not engaged in substantial gainful activity since her alleged

onset date. R. 20. At step two, the ALJ found that Plaintiff’s depression and anxiety were severe

impairments but that Plaintiff’s Hepatitis C and history of substance abuse were non-severe. At step


                                                  2
three, the ALJ found Plaintiff’s impairments did not meet or medically equal any listed impairment

in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ specifically discussed listing 12.04

(affective mood disorders), listing 12.06 (anxiety-related disorders), and listing 12.09 (substance

addiction disorders), finding that Plaintiff had mild difficulties in activities of daily living; moderate

difficulties in the two areas of (1) social functioning and (2) concentration, persistence, or pace; and

no episodes of decompensation. R. 21.

        The ALJ found Plaintiff had the following residual functional capacity (“RFC”):

        [T]o perform a full range of work at all exertional levels but with the following
        nonexertional limitations: She is limited to simple, repetitive tasks with the ability
        to relate to supervisors and co-workers only superficially. She cannot work with
        the public.

R. 22. In support of the RFC, the ALJ discussed Plaintiff’s testimony regarding her mental

symptoms; a third-party function report from Plaintiff’s brother; Plaintiff’s mental health treatment

history; and opinion evidence from the state agency reviewers. R. 23-26.

        At step four, the ALJ found Plaintiff could not perform her past relevant work. R. 27. At

step five, based on the hypothetical posed to the VE and her responses, the ALJ found Plaintiff could

perform the requirements of representative medium-exertion occupations such as janitor (SVP-2)

and dishwasher (SVP-2). R. 28.

III.    Issues and Analysis

        Plaintiff raises three allegations of error on appeal: (1) the ALJ erred in failing to develop

the record in this case; (2) the ALJ’s finding as to Plaintiff’s RFC is erroneous; and (3) the decision

was rendered by an ALJ whose appointment was invalid at the time he rendered his decision.1




1
  Neither party has urged the Court to decide the Appointments Clause issue as a threshold matter.
In this case, it serves the interests of justice and efficiency to reach the Appointments Clause issue
only if there are no other grounds for reversal. Because the Court finds no other grounds for reversal,
the Court reaches the Appointments Clause issue in Part III.C.

                                                    3
       A.      The ALJ Did Not Err by Declining to Order a Mental Consultative Exam

       Plaintiff alleges that the ALJ erred by failing to develop the record. Specifically, Plaintiff

contends the ALJ should have ordered a consultative examination (“CE”) following the hearing. At

the hearing, Plaintiff’s counsel requested a mental CE of Plaintiff, but the ALJ refused the request,

as noted in the decision. R. 18, 36, 52.

       “‘The ALJ has a basic obligation in every social security case to ensure that an adequate

record is developed during the disability hearing consistent with the issues raised.’” Cowan v.

Astrue, 552 F.3d 1182, 1187 (10th Cir. 2008) (quoting Henrie v. U.S. Dep’t of Health & Human

Servs., 13 F.3d 359, 360-61 (10th Cir.1993)). The ALJ’s duty “‘is one of inquiry, ensuring that the

ALJ is informed about facts relevant to his decision and learns the claimant’s own version of those

facts.’” Id. (quoting Henrie, 13 F.3d at 361). In satisfying this duty, the ALJ “does not have to

exhaust every possible line of inquiry in an attempt to pursue every potential line of questioning”;

instead, the “standard is one of reasonable good judgment.” Hawkins v. Chater, 113 F.3d 1162,

1168 (10th Cir. 1997).

       An ALJ may elect to develop the record by obtaining a CE. See 20 C.F.R. §§ 404.1519a(b),

416.919a(b) (explaining that “[w]e may purchase a [CE] to try to resolve an inconsistency in the

evidence, or when the evidence as a whole is insufficient to allow us to make a determination or

decision on your claim” and providing examples of when a CE may be ordered); 20 C.F.R. §§

404.1512(b)(2), 416.912(b)(2) (“Generally, we will not request a [CE] until we have made every

reasonable effort to obtain evidence from your own medical sources.”). Generally, an ALJ has

“broad latitude in ordering consultative examinations.” Hawkins, 113 F.3d at 1166. The Tenth

Circuit has stated that an “ALJ should order a [CE] when evidence in the record establishes the

reasonable possibility of the existence of a disability and the result of the [CE] could reasonably be

expected to be of material assistance in resolving the issue of disability.” Id. at 1169. For example,


                                                  4
a CE “is often required” where (1) there is a direct conflict in the medical evidence requiring

resolution, (2) the medical evidence in the record is inconclusive, or (3) additional tests are required

to explain a diagnosis already contained in the record. Id. at 1166.

        The Court finds the ALJ did not commit error by failing to obtain a mental CE to assess the

extent of Plaintiff’s limitations caused by her depression, anxiety, and PTSD. In the decision, the

ALJ explained he refused Plaintiff’s counsel’s request for a CE “because the medical evidence is

sufficient to arrive at decision.” R. 18. Specifically, the agency psychologist reviewed the record

and determined there was sufficient evidence to give an opinion on Plaintiff’s RFC. Id. In addition,

the ALJ noted the record contained numerous observations since Plaintiff’s alleged onset date from

which an appropriate RFC could be determined. Id.

        Plaintiff cites to no evidence that would demonstrate the type of material inconsistency that

necessitates a CE. Nor are the medical records incomplete or inconclusive, as noted by the ALJ

himself in the decision.     R. 18 (citing R. 61, 74-85, 88-111, 475-552).          See 20 C.F.R. §§

404.1520b(b)(2)(iii), 416.920b(b)(2)(iii) (explaining that the ALJ may order a CE if the evidence is

inconsistent or insufficient to reach a conclusion about disability). Contrary to Plaintiff’s arguments,

the ALJ did not need a specific RFC opinion from a CE or other medical professional to assess

Plaintiff’s functional limitations. See Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012)

(explaining that “there is no requirement in the regulations for a direct correspondence between an

RFC finding and a specific medical opinion on the functional capacity in question”); Howard v.

Barnhart, 379 F.3d 945, 949 (10th Cir. 2004) (“[T]he ALJ, not a physician, is charged with

determining a claimant’s RFC from the medical record.”); 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2) (explaining that, while an ALJ considers medical opinions in assessing the nature and

severity of a claimant’s impairments, the final responsibility for determining RFC is reserved to the

ALJ).


                                                   5
       The burden to fully develop the record was met in this case, and the ALJ had sufficient

information to determine Plaintiff’s RFC based on treatment records, agency doctors’ opinions, and

other non-medical evidence. See Cowan, 552 F.3d at 1187 (finding “no need” to develop record

with CE because “sufficient information” existed for ALJ to make disability determination).

       B.      Plaintiff’s Mental RFC is Supported by Substantial Evidence

       Plaintiff contends the “simple work” limitation in the RFC is not supported by substantial

evidence and should have been “more severe,” because Plaintiff “leads a sheltered [sic] and rarely

leaves her home because of severe anxiety.” ECF No. 12 at 11. Plaintiff complains that the ALJ’s

conclusions appear to be “boilerplate” statements without legal analysis.

       The Court concludes that the mental RCF is supported by substantial evidence.             By

incorporating a “simple” work limitation with reduced social interaction into the RFC, the ALJ

accounted for Plaintiff’s complaints of anxiety around others, as well as medical evidence

supporting a limitation to simple, repetitive tasks. R. 26. In particular, the ALJ noted that mental

status examinations revealed Plaintiff’s appearance was routinely appropriate; she remained

oriented to person, place, and time; she remained cooperative despite complaints of anxiety and

tearfulness; there were no signs of psychosis; her intelligence was documented as average; thought

processes remained logical despite complaints of difficulty with concentration; and medication

evaluation was not performed in 2016 after a break in treatment, despite a favorable response to

prescribed medication in 2014 and 2015. R. 26. See R. 403-406, 410, 412, 416, 419, 432-433, 438-

439, 443-444, 446, 448, 483-484, 490, 492-493, 502, 504-552. The ALJ gave some weight to the

opinions of the agency psychological reviewers, William H. Farrell, Ph.D., and James Sturgis,

Ph.D., but the ALJ assigned greater limitations than those reviewers opined were appropriate for

Plaintiff. R. 26. See R. 67-71, 79-83, 93-97, 105-109. The ALJ’s statements are far more than




                                                 6
mere “boilerplate,” and the Court can discern the ALJ’s reasoning, which is enough to satisfy the

“substantial evidence” standard. See Davis v. Erdmann, 607 F.2d 917, 919 n.1 (10th Cir. 1979).

       Plaintiff argues the ALJ failed to take into account Plaintiff’s structured life style as evidence

of greater mental impairments. Plaintiff cites Listing 12.00(E), which states that a claimant who

has “chronic organic, psychotic, and affective disorders” “may commonly have [her] life structured

in such a way as to minimize [her] stress and reduce [her] symptoms and signs,” which may

demonstrate greater impairment for work than the claimant’s symptoms and signs would indicate.

In this regard, Plaintiff states that she “rarely leaves her home.” ECF No. 12 at 14. However, the

ALJ addressed the structure of Plaintiff’s lifestyle, including her social isolation, in determining

Plaintiff’s RFC. R. 23-26. In assessing Plaintiff’s brother’s third-party statements, the ALJ noted

that his allegation of Plaintiff’s inability to leave her house or socialize with others was inconsistent

with the medical evidence, which revealed largely normal mental status examination, failure to

obtain a medication evaluation in 2016 despite having past favorable results from medication, and

sporadic outpatient treatment for her mental issues. R. 23. See R. 475-552. Even if the evidence

could have supported a finding of greater mental restrictions, the issue for judicial review is whether

the ALJ’s decision is supported by substantial evidence, not whether Plaintiff’s position is supported

by substantial evidence. See Richardson v. Perales, 402 U.S. 389, 401 (1971); 42 U.S.C. § 405(g).

The ALJ’s reasoning is consistent with and supported by the record.

       Plaintiff also contends the ALJ erroneously ignored Plaintiff’s Global Assessment of

Functioning (“GAF”) by various treating sources. Plaintiff’s argument fails. The ALJ noted

findings from Plaintiff’s treating sources of GAF scores between 42 and 50.2 R. 24-25. See R. 433,


2
 GAF is a subjective determination, based on a scale of 100 to 1, of the clinician’s judgment of the
patient’s overall level of functioning. Langley v. Barnhart, 373 F.3d 1116, 1122 n. 3 (10th Cir.
2004) (quotation omitted). The American Psychiatric Association’s Diagnostic and Statistical
Manual of Mental Disorders (4th ed. 2000) explains that a GAF score between 41 and 50 indicates
“[s]erious symptoms . . . [or] any serious impairment in social, occupational, or school functioning

                                                   7
435, 439, 444, 476, 479, 484, 547. Contrary to Plaintiff’s argument, the ALJ was not required to

expressly weigh Plaintiff’s GAF scores. Rather, a GAF score is “a piece of evidence to be

considered with the rest of the record.” Petree v. Astrue, 260 F. App’x 33, 42 (10th Cir. 2007). See

Lee, 117 F. App’x at 678 (“Standing alone, a low GAF score does not necessarily evidence an

impairment seriously interfering with a claimant’s ability to work.”) (citation omitted). “While a

GAF score may be of considerable help to the ALJ in formulating the RFC, it is not essential to the

RFC’s accuracy.” Kearns, 633 F. App’x at 682 (quotations omitted). Therefore, an ALJ’s failure

to “expressly recite or reconcile” a low GAF score “does not constitute error or take away from the

substantial evidence supporting the ALJ’s decision.” Id. See Zachary v. Barnhart, 94 F. App’x

817, 819 (10th Cir. 2004) (ALJ not required to discuss GAF rating of 45).

       The GAF scores did not include explanations for the ratings given, and they did not indicate

that Plaintiff was unable to work. Accordingly, these lower GAF scores do not undermine the ALJ’s

conclusion regarding the seriousness of Plaintiff’s mental impairments or ability to work. In

addition, the ALJ’s RFC reasonably accounted for any work-related mental limitations the GAF

scores might have indicated, including limited social interaction and simple, repetitive tasks. R. 22.

See Davison v. Colvin, 596 F. App’x 675, 681-82 (10th Cir. 2014) (finding ALJ’s RFC

determination supported by substantial evidence despite claimant’s low GAF scores, where ALJ

noted lower GAF scores and accounted for work-related mental limitations in RFC, including

limitations of only occasional work interaction with supervisors and co-workers, no interaction with

public, and simple, repetitive tasks);



(e.g., no friends, inability to keep a job).” Lee v. Barnhart, 117 F. App’x 674, 678 (10th Cir. 2004).
In the most recent edition of the manual, the GAF score was dropped “‘for several reasons, including
its conceptual lack of clarity . . . and questionable psychometrics in routine practice.’” Kearns v.
Colvin, 633 F. App’x 678, 681 n.2 (10th Cir. 2015) (quoting Am. Psychiatric Ass’n, Diagnostic &
Statistical Manual of Mental Disorders 16 (5th ed. 2013)).



                                                  8
       Finally, Plaintiff argues the ALJ erred by failing to either follow or discredit the VE’s

testimony in response to hypothetical questions that included limitations greater than those adopted

into the RFC. In particular, the ALJ queried about a hypothetical person who would be off-task

25% of the work day or who would miss work at least three times per month due to mental

impairments, and the VE responded that no competitive work would be available for such a person.

R. 51-52. Plaintiff’s argument is without merit. There is no requirement that the ALJ exhaustively

analyze the VE’s testimony regarding limitations that the ALJ ultimately does not accept into the

RFC. See Clifton v. Chater, 79 F.3d 1007, 1009-1010 (10th Cir. 1998) (ALJ is not required to

discuss every piece of evidence). To the contrary, a VE’s testimony may provide substantial

evidence to support an ALJ’s findings regarding the jobs a claimant can perform only where the

hypothetical question “reflect[s] with precision all of [claimant’s] impairments” and limitations that

are “borne out by the evidentiary record.” Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996).

       Moreover, “[a]n ALJ is not bound by VE testimony in response to a hypothetical that fails

to set forth only those impairments the ALJ has accepted as true.” Ruth v. Astrue, 369 F. App’x

929, 931 (10th Cir. 2010) (citing Talley v. Sullivan, 908 F.2d 585, 588 (10th Cir.1990)). “By posing

a particular hypothetical, an ALJ does not confine herself to making an RFC determination mirroring

the hypothetical limitations.” Id. If this were the case, then the ALJ would be precluded from

posing more than one hypothetical. See id. at 931 n.2. Accordingly, Plaintiff’s argument fails.

       C.      Plaintiff Timely Raised the Appointments Clause Challenge

       For purposes of this motion, the Commissioner concedes that the ALJ who decided

Plaintiff’s case was not validly appointed under the Appointments Clause of the U.S. Constitution.

The Commissioner only disputes whether Plaintiff’s challenge was timely.

       “[O]ne who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case is entitled to relief.” Lucia v. S.E.C., __ U.S. ___, 138 S. Ct. 2044,


                                                  9
2055 (2018) (internal quotations omitted). In Lucia, the plaintiff raised the challenge “before the

[Securities and Exchange Commission], and continued pressing that claim in the Court of Appeals

and this Court.” Id. Seizing on this language, the Commissioner argues Plaintiff’s challenge is not

“timely,” because it was not made “at any point in the administrative proceedings.” ECF No. 16 at

7. However, as recently made clear by the Tenth Circuit, “underlying securities laws expressly

require issue exhaustion.” Malouf v. S.E.C., 933 F.3d 1248, 1256 (10th Cir. 2019) (holding that

Appointments Clause challenge was forfeited due to failure to comply with mandatory exhaustion

requirement). In contrast, no Social Security laws or regulations require issue exhaustion. Sims v.

Apfel, 530 U.S. 103, 108 (2000) (explaining that, although statutes or agency regulations commonly

require issue exhaustion in administrative appeals, no statute or SSA regulations do so). This has

not changed in the nineteen years following Sims. Therefore, Lucia does not clearly or directly

answer the timeliness question in the Social Security context. See Sims, 530 U.S. at 109-10

(explaining that, in absence of statute or regulation, courts must carefully consider type of agency

proceedings before requiring issue exhaustion).

       The question presented is whether a Social Security claimant must exhaust the Appointments

Clause issue before the ALJ in order to raise it on appeal to a district court.3   No circuit court has

reached this precise question. Most lower courts addressing the question have held that the

Appointments Clause issue is forfeited if not raised. See, e.g., Fortin v. Comm’r of Social Security,

372 F. Supp. 3d 558, 567 (E.D. Mich. 2019) (holding that Appointments Clause challenge was

forfeited because not raised before the ALJ and providing thorough explanation of both sides of

issue) (string-citing twelve cases supporting majority position). A minority of courts, employing

varying rationales, have held that an Appointments Clause challenge may be raised for the first time


3
   As explained below, Plaintiff was not required to exhaust the Appointments Clause issue before
the Appeals Council in order to preserve it. See Sims, 530 U.S. at 112. The Commissioner’s
argument only succeeds, therefore, if Plaintiff was required to exhaust the issue before the ALJ.

                                                  10
before the district court. See, e.g., Kellett v. Berryhill, No. CV 18-4757, 2019 WL 2339968, at *7

(E.D. Pa. June 3, 2019) (relying on Sims’ reasoning and “futility of objecting before an ALJ who

was powerless to decide a constitutional question”); Bradshaw v. Berryhill, 372 F. Supp. 3d 349,

352-362 (E.D.N.C. 2019) (relying on Sims’ reasoning; separation of powers concerns; reluctance to

apply exhaustion requirements to constitutional issues; and courts being “poorly equipped” to

fashion an issue-exhaustion requirement for SSA proceedings); Bizarre v. Berryhill, 364 F. Supp.

3d 418, 420-26 (M.D. Pa. 2019) (limiting rationale to failure to exhaust constitutional issues and

issuing alternative holding that, even if forfeited, court would exercise discretion to excuse failure

to exhaust). Within the Tenth Circuit, courts are split. Compare, e.g., Pearson v. Berryhill, No. 17-

4031-SAC, 2018 WL 6436092 (D. Kan. Dec. 7, 2018) (issue forfeited), with Kim L. M. v. Saul, No.

18-CV-418-FHM, 2019 WL 3318112, at *6 (N.D. Okla. July 24, 2019) (issue not forfeited) (holding

that Sims’ reasoning logically extends to other steps in the SSA process).4

       The Court joins the minority position and holds that a social security claimant does not forfeit

an Appointments Clause challenge by failing to exhaust the issue before the ALJ. First, this Court

can discern no principled basis for distinguishing Sims from the instant case. In Sims, the Court

held that that a claimant need not exhaust issues in a request for review by the Social Security

Appeals Council in order to preserve issues for appeal to a district court. Sims, 530 U.S. at 112.

Although the Court declined to reach the question of “whether a claimant must exhaust issues before

the ALJ,” id. at 107, the underlying reasoning in Sims applies to the entire Social Security process.




4
   The Commissioner appealed the Kim L.M. decision to the Tenth Circuit, and it is currently
pending on appeal. Neither party moved the Court to stay this decision pending resolution of that
appeal.


                                                 11
       Writing for the Court, Justice Thomas first explained that the rationale for requiring issue

exhaustion is “much weaker” when the “administrative proceeding is not adversarial.” Id. at 110.5

Writing for a plurality, he reasoned that the “differences between courts and agencies are nowhere

more pronounced than in Social Security proceedings” and that “Social Security proceedings are

inquisitorial rather than adversarial.” Id. at 110-11 (emphasis added). The plurality further

reasoned: “It is the ALJ’s duty to investigate the facts and develop the arguments both for and against

granting benefits . . . and the Council’s review is similarly broad.” Id. at 110-11 (emphasis added).

In concluding that the analogy to judicial proceedings is at is weakest in the Social Security context,

the plurality explained that “[t]he Council, not the claimant, has primary responsibility for

identifying and developing the issues.” Id. at 112. One could easily substitute “the ALJ” for the

“Council” in the preceding sentence. The plurality also explained that SSA regulations make “quite

clear” that the entire “SSA,” not merely the Appeals Council, conducts its review in a nonadversarial

and informal way. Id. at 111. Further, like the Appeals Council forms, the ALJ-level forms also

require claimants to provide only a minimal amount of information, indicating the ALJ does not

depend significantly on claimants to identify issues for review. See Bradshaw, 372 F. Supp. 3d at

356-57 (explaining similarity of requirements in forms). The overall reasoning in Sims indicates

that the SSA regulatory scheme cannot be parsed into adversarial and non-adversarial stages for

purposes of issue exhaustion.6 But see Marilyn R. v. Saul, No. 18-CV-4098, 2019 WL 4389052, at


5
  Sims is a plurality opinion, with Parts I and II-A garnering five votes and Part I-B garnering only
four.

6
   The law review article cited by the Sims plurality does not distinguish between the two levels of
review and argues against any issue-exhaustion requirement in Social Security cases. See Jon C.
Dubin, Torquemada Meets Kafka: The Misapplication of the Issue Exhaustion Doctrine to
Inquisitorial Administrative Proceedings, 97 Colum. L. Rev. 1289, 1341-42 (1997) (reasoning that
“issue exhaustion is doctrinally and functionally incompatible with the SSA’s inquisitorial model
and operating reality” and that “courts should reject the doctrine’s application to SSA proceedings”).
That author reasoned that “[t]he degree of agency judicialization required to justify issue exhaustion
would undermine the mass justice efficiency of the SSA’s inquisitorial model, place substantial

                                                  12
*4 (C.D. Ill. Sept. 13, 2019) (reasoning that claimants “have more responsibility for identifying the

issues” at the ALJ level and that the ALJ level “is more adversarial”).

       Second, courts are not equipped to design a fair, well-considered issue-exhaustion

requirement for Social Security proceedings. See Bradshaw, 372 F. Supp. 3d at 360. In this case,

the Commissioner’s arguments are not limited to the Appointments Clause context. See ECF No.

16 at 10 (arguing that courts should find forfeiture for any and all “arguments [a claimant] had not

presented to the ALJ”). Yet as explained in Bradshaw, any judicially imposed issue-exhaustion

requirement implicates several considerations: (1) the precise definition of “issue” or “argument”;

(2) whether there should be an exception for constitutional issues;7 (3) whether it should apply to

all claimants or only those represented by counsel; and (4) whether failure to raise is an absolute bar

or whether there are exceptions for newly discovered evidence. Bradshaw, 372 F. Supp. 3d at 360-

61.   Further, the exhaustion requirement requested by the Commissioner would impose an

exhaustion requirement only at the ALJ level, and not at the subsequent Appeals Council level. See

Kim L.M., 2019 WL 3318112, at *6. It seems illogical to require exhaustion before the ALJ, but

then excuse exhaustion before the final level of agency review. In short, the Court is wary of

injecting an imprecise issue-exhaustion requirement into the complex and heavily regulated Social




strain on an already overburdened and dysfunctional adjudicative bureaucracy, and still fail to
protect the judicial review rights of claimants lacking counsel in agency proceedings.” Id.
7
   Some courts in the minority have found the constitutional nature of the question to weigh against
forfeiture, essentially because courts should be most reluctant to relinquish their ability to decide
constitutional questions. See Bradshaw, 372 F. Supp. 3d at 362; Bizarre, 364 F. Supp. 3d at 424.
Some courts in the majority have found this nature to weigh in favor of forfeiture, because
constitutional issues are not part of the typical “inquisitorial process.” See Marilyn R., 2019 WL
4389052, at *5 (reasoning that ALJ has no occasion to identify an Appointments Clause issue unless
identified by the claimant); Fortin, 372 F. Supp. 3d at 565 (reasoning that where “the challenge is
to the structural integrity of the process itself, the adversarial nature of the litigation reemerges”).



                                                  13
Security scheme, particularly where the Supreme Court failed to do so for the highest level of agency

review.

          Finally, language in Tenth Circuit law favors the minority position. In Hackett v. Barnhart,

395 F.3d 1168, 1176 (10th Cir. 2005) (emphasis added), the Tenth Circuit stated:

          Indeed, there is nothing in the record before us to indicate that the conflict was
          raised until the district court proceeding that commenced two years after the ALJ
          hearing. The Supreme Court has ruled, however, that a plaintiff challenging a denial
          of disability benefits under 42 U.S.C. § 405(g) need not preserve issues in the
          proceedings before the Commissioner or her delegates. See Sims v. Apfel, 530 U.S.
          103, 120 S.Ct. 2080, 147 L.Ed.2d 80 (2000).

The Commissioner argues this holding is limited to issues that an ALJ has “an affirmative duty to

address,” such as conflicts between vocational expert testimony and the Dictionary of Occupational

Titles. ECF No. 16 at 13. The Court agrees that the challenged issue is distinguishable, and the

Tenth Circuit does not appear to have meaningfully considered whether Sims extends to the ALJ-

level of review. But there does not appear to be any other published Tenth Circuit decision limiting

this language in Hackett or reaching a contrary result. Cf. Shaibi v. Berryhill, 883 F.3d 1102, 1109-

10 (9th Cir. 2018) (imposing issue-exhaustion requirement at ALJ-level when claimants are

represented by counsel). Accordingly, the most relevant published decision in the Tenth Circuit

counsels against a finding of forfeiture.

IV.       Conclusion

          Plaintiff did not forfeit her Appointments Clause by failing to exhaust the issue before the

ALJ. The Commissioner does not dispute that the ALJ was not properly appointed under the

Appointments Clause of the U.S. Constitution. Accordingly, the ALJ’s decision is REVERSED

and the case is REMANDED for further proceedings before a constitutionally appointed ALJ.8 All

other issues presented on appeal are AFFIRMED.


8
 The proper remedy for an invalidly appointed ALJ is a new hearing before a properly appointed
ALJ. See Lucia, 138 S. Ct. at 2055.

                                                   14
SO ORDERED this 30th day of September, 2019.




                                    JODIF.JAYNE,MAGISTRATEJ
                                                          UDGE
                                    UNITEDSTATESDISTRICTCOURT




                                   15
